Reade, J.
The guardian, Shields, on 1st January, 1864, hired his ward’s slave to the plaintiff’s testator for the year 1864, under a proclamation, that the hire must be secured by note, payable twelve months after date, in whatever might be the currency of the country when the note should be collected, but that Confederate currency would not be received.
As the note was to be payable in currency when due, (for so we understand it) and was not to be payable in Confederate currency, (and there was no other) it is difficult to tell in what it was payable when it fell due on 1st January, 1865. So that, if the decision of the case depended upon that, we would probably solve the doubt by requiring the payment of the value of the services of the slave. But we put the decision upon another ground.
When the guardian, a few days after the hiring, applied to plaintiff’s testatrix to comply with the terms of the hiring by giving bond, she declined to give the bond, and offered to pay down Confederate money ; wdfich the guardian declined to re*106ceive. She then proposed to have no bond about it; bnt to settle the matter then, by entering the amount as a payment upon a bond which she held against the guardian ; which was not subject to any scale. To this the guardian consented, and the bargain was struck. And they were about to endorse the amount on the bond as a credit, when a friend suggested that as the hire was not due for twelve months, if it were entered on the bond then, she would lose the interest; and to prevent that, it was agreed that she should execute her bond for the amount of the hire, and when it fell due, it was to be credited on the bond. It was upon this compromise and agreement that the bond was executed; and it was a valid contract. When the bond fell due, she refused to credit the amount upon her bond against the guardian, and collected the whole amount of her bond out of the guardian. We are of the opinion that she thereupon became liable for the whole amount of her bond to the guardian ; and upon the guardian’s delivering over the bond to his -ward, she became liable to the ward; and therefore, the defendant was justified in paying it off. We say that the defendant was justified in paying it off'; because it was admitted by plaintiff’s counsel on the argument that no point was intended to be made as to the right of the defendant to pay whatever sum the plaintiff's testatrix was liable for. Else we would have to enquire whether the defendant, as collector, had the right to pay the debts of the estate.
There will be judgment here for the defendant according to the case agreed, for his costs.
Pee CuRiAM.
Judgment accordingly.